Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-18.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 18, are rejected under 35 U.S.C. 103(a) as being unpatentable over US 6,504,710 to Sutton et al.
With regard to claim 1, Sutton discloses the invention substantially as claimed including an external control station for an operator for controlling at least one operating parameter adjustable at a vehicle (fig. 7 shows the assembly of a handheld computer and docking station which is docked with a vehicle), wherein the external control station comprises a support (120) and an operating panel (tablet 10) detachably attached thereto as an input unit for the operator for setting the at least one operating parameter, wherein the operating panel is attached to the support by means of a plug connection device, wherein the plug connection device comprises a first plug connector part (128) with a first electrical contact part integrated thereon and a second plug connector part (18, PAR 6) with a second electrical contact part integrated thereon, wherein an 
With regard to claim 2, wherein the first plug connector part (128, PAR 6) is integrally formed on the support (120) and the second plug connector part (18) is integrally formed on the operating panel (10) of the external control station (PAR 1).
With regard to claim 3, wherein the plug connection device includes a locking mechanism having al feast one spring-loaded handle on the operating panel (handle 136 biased by springs 202, 212, effects clamping of the operating panel 10 to the docking support 120, i.e. effects locking between the first and second plug connector parts).
With regard to claim 4, wherein as a sign of correct attachment of the operating panel to the support, the handle is configured to protrude at least partially beyond an edge of the operating panel in a manner visible to an operator (handle 136 protrudes from the edge of the operating panel 10, fig. 7).

With regard to claim 8, wherein the plug connection device is configured to establish the electrical coupling for the operating panel without cables (there is an electrical mechanical connection between 18 and 128).
Allowable Subject Matter
Claims 6, 9-17, are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should 
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

2/8/2022